Citation Nr: 1432478	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Hartford Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD.  

In May 2008, the Veteran testified at before a Decision Review Officer at the RO; a transcript of the hearing is of record.

In an August 2011 decision, the Board expanded the issue on appeal to include any diagnosed psychiatric disorder and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The case has since been returned to the Board for further appellate consideration.  

A review of the Veteran's electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) reflects that additional evidence has been received since the AOJ's most recent supplemental statement of the case (SSOC) dated in June 2012; however, in his April 2014 Appellant's Post-Remand Brief, the Veteran, through his representative, waived AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The preponderance of the evidence reflects diagnoses of cocaine and alcohol dependence, polysubstance abuse, adjustment disorder, insomnia, and an antisocial personality disorder.  

3.  The preponderance of the evidence is against finding that any current psychiatric disorder is related to the Veteran's active military service or events therein.

4.  Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2013).

2.  Entitlement to direct or primary service connection for cocaine and alcohol dependence, and polysubstance abuse is prohibited as a matter of law.  38 U.S.C.A. § 105(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.301(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that during basic training he was sent to a correctional custody platoon (CPP) for two weeks where he was woken up at all hours of the night by tipping and shaking his rack, where drill instructors got in his face and hollered at him, and where he had to carry cinder blocks, crawl through mud, and perform extra physical training exercises.  See e.g., April 2007 Statement in Support of Claim for Service Connection for PTSD; May 2008 RO Hearing Transcript (Tr.) at 2-3, 6; July 2012 Statement.  He asserts that he has PTSD and other problems as a result.  For the reasons explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by an April 2007 letter.  The April 2007 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to initial adjudication of the claim in September 2007.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records, military personnel records, and all identified and available post-service VA and non-VA treatment records.  The Veteran indicated that he received ongoing treatment at the Newington VA Medical Center (VAMC) and that he did not have a history of psychiatric treatment.  See RO Hearing Tr. at 10.  His treatment records from the Newington VAMC have been obtained. 

A January 2007 letter from the Social Security Administration (SSA) reflects that the Veteran applied for Supplemental Security Income (SSI) benefits, but his application was denied.  The letter indicates that the Veteran claimed he was disabled due to prostate cancer and asthma.  There is no indication that these records are relevant to the present claim or would have any reasonable possibility of aiding in the substantiation of the claim.  Therefore, a remand to obtain them is unnecessary.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In addition, the Veteran was scheduled for a VA examination in conjunction with his claimed psychiatric disorder in February 2012.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In the Board's August 2011 remand, the AOJ was directed to provide the Veteran with all required notice regarding the claim for service connection for a psychiatric disability other than PTSD, to undertake appropriate development to obtain any outstanding and available medical records, and to undertake any other development deemed warranted to verify the Veteran's stressors.  The Board notes that the April 2007 letter already provided general notice regarding the evidence required to support a claim for service connection.  In August 2011, the AOJ sent a letter to the Veteran requesting that he identify any private physicians or hospitals pertaining to post-service treatment or examination of his claimed psychiatric disability and that he provide specific details regarding his claimed in-service stressors.  He did not respond to either request.  As noted above, a VA examination was scheduled in conjunction with his claim in February 2012.  As such, the Board finds that the AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Establishing entitlement to service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Analysis

In this case, the Veteran claims service connection for a psychiatric disability resulting from stressful events which took place during a two-week assignment to CPP during basic training.  He described being woken up in the middle of the night, being hollered at, having to perform physical tasks, and "blanket parties."  See April 2007 Statement in Support of Claim for Service Connection for PTSD; July 2012 Statement.  He said these events tore him down mentally and that he has not felt normal since.  See July 2012 Statement.  He also has general complaints about the way he was treated during service and feels like he has had anger problems as a result.  See February 2012 VA examination.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a psychiatric disorder.  His September 1971 separation examination reflects that his psychiatric evaluation was normal.  On the corresponding report of medical history, he denied having or having had depression or excessive worry, nervous trouble of any sort, frequent or terrifying nightmares, or frequent trouble sleeping.  

The Veteran's service personnel records reflect that in August 1971, his Commanding Officer recommended a general discharge due to unauthorized use and possession of marijuana.  It was noted that the Veteran admitted that he had used marijuana rather extensively since age 12, that he seemed to resent authority, and that he lacked motivation and maturity.  He had also been awarded nonjudicial punishment on three occasions for being disorderly, violation of a lawful order, and unauthorized absence.  The Veteran was discharged for convenience of the government, and he was given an honorable discharge.

A January 2007 VA Substance Abuse Evaluation reflects that the Veteran reported a 30-year history of polysubstance dependence and that he had used exclusively crack cocaine almost daily since 1995.  He also reported using cannabis, alcohol, LSD, and other stimulants.  He was told by his primary care physician that he had to stop all cocaine use before undergoing a radical prostate cancer surgery.  He reported that was depressed in 1988 after the shooting death of his son, but had no history of psychiatric treatment.  He said he had occasional sad mood related to thoughts about his son.  The diagnoses were cocaine dependence (continuous), alcohol dependence (in full remission), cannabis abuse, stimulant abuse (in remission) and tobacco use.  A note was made to rule out depressive disorder not otherwise specified.  In February 2007, it was noted that he had prolonged bereavement secondary to the deaths of his son and other nuclear family members.  A note was made to rule out depressive disorder or depression due to general medical condition.  

A February 2007 VA mental health progress note reflects that the Veteran was being treated for cocaine dependence and adjustment disorder.  An April 2007 primary care outpatient note reflects that the Veteran was diagnosed with insomnia/adjustment disorder, and questionable PTSD.  A note was made for him to continue with mental health counseling.  A May 2007 mental health note reflects that the Veteran demonstrated mild anticipatory anxiety and depression related to past losses of family in his life, and the implications of his prostatectomy.  In June 2007, it was noted that he continued to struggle with the loss of his son, mother, father, and brother, and continued to struggle with depression.  His outpatient discharge summary reflects that he was diagnosed with cocaine dependence in early full remission on Axis I.  It was also noted that depressive disorder and PTSD should be ruled out and that he had a history of alcohol dependence.  The Veteran was diagnosed with an antisocial personality disorder on Axis II.  Later that month, a June 2007 mental health note reflects that he requested to be screened for PTSD and said that he was disturbed by memories of non-combat military service.  He was directed to the regional office after requesting assistance in filing a disability claim.  An August 2007 addiction psychiatry outpatient note reflects continued treatment for cocaine dependence and adjustment disorder. 

During the February 2012 VA examination, the Veteran reported the above-mentioned in-service stressors related to his experience in CPP.  He also stated that he had fear while driving an amphibious tractor.  The examiner opined that neither of these claimed in-service stressors met criterion A for a diagnosis of PTSD because they did not involve experiencing, witnessing, or being confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response did not involve intense fear, helplessness, or horror.  As such, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.

The examination report reflects that the Veteran complained of depressed mood, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner noted that VA medical records indicated that the Veteran had been diagnosed with sleep apnea and there was no evidence that his sleep impairment (also diagnosed as insomnia) was related to his military service.  The examiner opined that the Veteran did not report any clinically significant symptoms related to his military service.  The examiner noted that the Veteran had a long history of antisocial behavior and that he met the criteria for an antisocial personality disorder.  He was also diagnosed with cocaine and alcohol dependence - both in sustained full remission.  The examiner opined that none of the Veteran's diagnosed conditions were related to his military service.  

Regarding the Veteran's PTSD claim, the evidence does not demonstrate that he has a DSM-IV diagnosis of PTSD.  His VA outpatient treatment records indicate that he was primarily treated for polysubstance abuse, insomnia, and an adjustment disorder and issues related to years of crack cocaine abuse, the death of family members, and concerns over prostate cancer.  Notes were made to rule out PTSD, but no definitive diagnosis was made.  The February 2012 VA examiner conducted a thorough evaluation for PTSD, considered the Veteran's claimed in-service stressors, and opined that the stressors did not meet the criteria for a diagnosis of PTSD.  The Board finds the VA examiner's opinion especially probative.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim for service connection.  See 38 C.F.R. §  3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  As such, service connection for PTSD must be denied.

The Board has also considered diagnosed psychiatric disorders other than PTSD.  In this case, the VA examiner diagnosed the Veteran with cocaine and alcohol dependence (in sustained full remission), and insomnia on Axis I, and an antisocial personality disorder on Axis II.  In addition, VA outpatient treatment records show a diagnosis of adjustment disorder.  Notes were also made to rule out depressive disorder, but no definitive diagnosis was made.

Regarding insomnia and adjustment disorder, the preponderance of the preponderance of the evidence is against a causal relationship or nexus with service.  These disabilities were not incurred coincident with service (38 C.F.R. §  3.303(a)), and were not diagnosed until sometime after January 2007 - over 35 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but normal clinical findings and a denial of symptoms at separation followed by a time gap of many years.  Furthermore, the February 2012 VA examination attributed the Veteran's sleep impairment to sleep apnea and opined that none of the Veteran's reported symptoms were attributable to military service.  His VA outpatient treatment records indicate that his symptoms were primarily related to drug abuse, concerns regarding prostate cancer, and the death of his son and other family members.  None of the competent evidence suggests that current insomnia and adjustment disorder are related to his active service.

Regarding cocaine and alcohol dependence and polysubstance abuse, the Board notes that payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. §  105(a) (West 2002); 38 C.F.R. §§  3.1(m) , 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  Hence, service connection on a direct theory of entitlement for cocaine and alcohol dependence or any polysubstance abuse is prohibited by law.  Moreover, the record does not establish that the willful misconduct in question is secondary to, or symptomatic of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1378 (Fed. Cir. 2001) (finding that service connection may only be allowed for an alcohol abuse disability that arises secondarily from or as evidence of the increased severity of a service-connected disorder).

Regarding antisocial personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§  3.303(c), 4.9, 4.127 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  Rather, the record reflects that the Veteran's psychiatric evaluation was normal at enlistment and normal at discharge.  

The Board has also carefully considered the lay statements of record.  In addition to the Veteran's statements attributing his current psychiatric symptoms to service, his aunt submitted a statement in May 2008.  She stated that the Veteran began having trouble with drugs and alcohol after getting out of service.  The Veteran and his aunt are competent to describe symptoms that they have observed, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran or his aunt competent to provide a psychiatric diagnosis or relate his symptoms to service that occurred many years ago.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


